Citation Nr: 0934224	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

For reasons explained below, the issues of entitlement to 
service connection for sinusitis, a low back disability, and 
a neck disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  A bilateral foot disability has been shown by competent 
medical evidence to be causally related to the Veteran's 
military service.

2.  Hypertension began during the Veteran's military service 
and has been shown by competent medical evidence to be 
proximately related to his sleep apnea.

3.  Sleep apnea began during the Veteran's military service 
and has been shown by competent medical evidence to be 
proximately related to his hypertension.




CONCLUSIONS OF LAW

1.  A bilateral foot disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Hypertension was incurred during active service and is 
proximately related to sleep apnea.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

3.  Sleep apnea was incurred during active service and is 
proximately related to hypertension.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to grant the claims 
for service connection for a bilateral foot condition, 
hypertension, and sleep apnea, and considering the need to 
remand the claims for service connection for sinusitis, a low 
back disability, and a neck disability, the Board finds that 
no discussion of VCAA compliance is necessary at this time.



Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and either arthritis or 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be evidence of a 
current disability; evidence of a service-connected 
disability; and medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2008).  If the Board determines that the preponderance of 
the evidence is against the claim, then it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Bilateral Foot Disability

At the Veteran's December 1967 enlistment examination and at 
a September 1968 in-service examination, the Veteran's feet 
were evaluated as normal, and he indicated that he had never 
had any foot trouble.  A March 1969 service treatment record 
noted the Veteran's complaints of pain over his right second 
and third toes for the past three days.  An x-ray of his 
right foot in March 1969 yielded normal results.  One week 
later in March 1969, the Veteran complained of aching feet 
with slight pedal edema on the right, with a history of 
negative x-ray and the absence of trauma.  It was noted that 
the Veteran's mother had a history of severe varicosities and 
that the Veteran's current problem was probably related to 
early venous insufficiency.  At his October 1971 separation 
examination, his feet were evaluated as normal.  At a 
September 1972 annual reserve examination, the Veteran's feet 
were evaluated as normal, but he indicated that he had had 
foot trouble, and it was noted that he had edema in both feet 
after prolonged standing.

Private treatment records dated from May 2000 through 
February 2005 documented the Veteran's intermittent 
complaints of pain, numbness, and swelling in his bilateral 
feet.  In March 2005, the Veteran's private podiatrist 
proposed that it was possible that the current condition of 
the Veteran's feet was directly related to his military 
service, in light of the aforementioned evidence contained in 
the service treatment records (which were thoroughly 
reviewed), as well as the Veteran's reports of wearing 
government-issued shoes in service that were allegedly too 
small for his feet.  In April 2005, the Veteran's private 
family physician reviewed the service treatment records and 
stated that the Veteran's foot problems were almost certainly 
a product of his military service.  Later in April 2005, a 
private physician reviewed the service treatment records and 
stated that it was possible that the Veteran's bilateral foot 
complaints dated back to his military service, as the Veteran 
had reported pain in his feet during service.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in June 2005 with a Doctor of Osteopathy 
(DO), who reviewed the claims file.  On that occasion, it was 
noted that his past diagnoses pertaining to the feet included 
plantar fasciitis, ganglion cyst, degenerative joint disease, 
bunion deformities, Morton's neuroma, radiculopathy secondary 
to an L5-S1 chronic back condition, and peripheral neuropathy 
possibly secondary to diabetes.  The Veteran reported pain, 
stiffness, and swelling in his feet, and it was noted that he 
used customized orthotic devices.  Based on subjective 
history as well as objective examination and x-ray findings, 
the Veteran was diagnosed with bilateral plantar fasciitis, 
hallux valgus, mild degenerative joint disease of the first 
metatarsophalangeal joint bilaterally, and old fracture of 
the right second metatarsal.  The DO opined that it was more 
likely than not that the Veteran's current foot problems were 
aggravated by the foot problems noted in his service 
treatment records.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in July 2007 with the same DO who conducted 
the June 2005 examination, who once again reviewed the claims 
file.  On that occasion, the Veteran complained of pain and 
stiffness in both feet.  Based on current examination and x-
ray findings, the Veteran was diagnosed with bilateral hallux 
valgus, degenerative joint disease of the left great toe, and 
a plantar calcaneal spur of the right foot.  The DO stated 
that, because there was no objective evidence of the 
Veteran's currently diagnosed foot disabilities documented in 
the service treatment records, he could not state with any 
reasonable degree of medical certainty that the Veteran's 
current foot conditions were related to his in-service foot 
complaints.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that a bilateral foot disability was incurred during active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  Significantly, three private doctors as 
well as the QTC-contracted DO opined that the Veteran's foot 
disabilities could be linked to his foot complaints in 
service.  Therefore, the Board concludes that service 
connection for a bilateral foot condition is warranted.

Hypertension

At the Veteran's December 1967 enlistment examination, his 
standing blood pressure measured 120/80, and he indicated 
that he had never had high blood pressure.  At a September 
1968 in-service examination, his standing blood pressure 
measured 120/80, and he indicated that he had never had high 
blood pressure.  A June 1971 service treatment record noted 
that the Veteran reported experiencing shortness of breath, 
tightness in his chest, lightheadedness, and numbness of his 
mouth and head when mowing grass, stating that he could only 
cut a small amount of grass before having to rest.  Some heat 
intolerance and mild recent weight loss were also noted.  His 
blood pressure started out at 150/98, but dropped to 144/86 
during the course of this June 1971 treatment session.  The 
Veteran was assessed with probable hyperventilation at times.  
At his October 1971 separation examination, his sitting blood 
pressure measured 122/82.  At a September 1972 annual reserve 
examination, the Veteran's standing blood pressure measured 
128/82, and he indicated that he did not know if he had ever 
had high blood pressure.

Private treatment records dated from January 1980 through 
February 2005 reflect that the Veteran had been diagnosed 
with hypertension, which was controlled by medication.  In 
April 2005, the Veteran's private family physician reviewed 
the service treatment records and stated that the Veteran's 
high blood pressure developed during military service, citing 
the increase in blood pressure from 120/80 in 1968 to 150/98 
in 1971, but added that while service may have contributed to 
the Veteran's hypertension, the main cause for it was 
probably genetic predisposition.  Later in April 2005, a 
private physician reviewed the service treatment records and 
stated that it appeared unlikely that anything related to the 
Veteran's military service had anything to do with his recent 
problem of hypertension.  In May 2005, a private physician 
specializing in sleep disorders reviewed the service 
treatment records and stated that hypertension can be caused 
by obstructive sleep apnea, and noted that the Veteran had a 
high blood pressure reading in service in June 1971.  Later 
in May 2005, the Veteran's private cardiologist reviewed the 
service treatment records and noted that hypertensive 
cardiovascular disease was present at the time of the 
Veteran's military service, and due to the fact that the 
Veteran's blood pressure elevations began during service when 
there was concomitant evidence for obstructive sleep apnea, 
the cardiologist concluded that there was an association 
between these two conditions, making hypertensive 
cardiovascular disease more likely than not related to sleep 
apnea.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in June 2005 with a Doctor of Osteopathy 
(DO), who reviewed the claims file.  On that occasion, it was 
noted that the Veteran took medication for hypertension, and 
his symptoms associated with hypertension included occasional 
shortness of breath, dizziness, and fatigue.  His blood 
pressure measured 136/80 when sitting, 136/80 when recumbent, 
and 120/80 when standing.  Based on subjective history, as 
well as objective use of prescription medications, the 
Veteran was diagnosed with hypertension.  The DO opined that 
the Veteran's current hypertension was as likely as not 
related to the hypertension episodes documented in his 
service treatment records.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in July 2007 with the same DO who conducted 
the June 2005 examination, who once again reviewed the claims 
file.  On that occasion, it was noted that the Veteran took 
medication for hypertension.  His blood pressure measured 
130/78, 130/78, and 132/76.  Based on medical record review 
and current medication use, the Veteran was diagnosed with 
hypertension.  In a September 2007 addendum, the DO stated 
that there was insufficient evidence in the service treatment 
records to affirm whether the Veteran's current hypertension 
began during his military service.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that hypertension was incurred during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  Significantly, three private doctors as well as the 
QTC-contracted DO opined that the Veteran's hypertension 
began during his time in service.  In addition, a private 
physician specializing in sleep disorders as well as the 
Veteran's private cardiologist also concluded that there was 
a connection between the Veteran's hypertension and sleep 
apnea (which is now a service-connected disability).  See 
38 C.F.R. § 3.310 (2008).  Therefore, the Board concludes 
that service connection for hypertension is warranted.




Sleep Apnea

At the Veteran's December 1967 enlistment examination, all of 
his bodily systems were evaluated as normal, and he indicated 
that he had never had shortness of breath or frequent trouble 
sleeping.  At a September 1968 in-service examination, all of 
his bodily systems were evaluated as normal, and he indicated 
that he had never had frequent trouble sleeping, though he 
did indicate that he had had shortness of breath.  
Specifically, it was noted that he had respiratory trouble 
after prolonged exercise because of a small air passage in 
his nose.  A November 1969 service treatment record noted 
that the Veteran had a blocked sinus.  A July 1970 service 
treatment record documented that the Veteran had some 
shortness of breath, and it was noted that his nose had a 
small air passage.  An August 1970 service treatment record 
noted that the Veteran's deflected nasal septum existed prior 
to service, and it was noted that his occasional shortness of 
breath associated with exercise may be attributed to small 
air passages in his nose.  At his October 1971 separation 
examination, all of his bodily systems were evaluated as 
normal.  At a September 1972 annual reserve examination, all 
of the Veteran's bodily systems were evaluated as normal, 
though it was noted that he had a deviated nasal septum which 
blocked air passages, as well as shortness of breath 
associated with strenuous labor.  He indicated that he had 
never had frequent trouble sleeping, though he did indicate 
that he had had shortness of breath.

Private treatment records dated from December 1992 through 
February 2005 reflect that the Veteran has been diagnosed 
with obstructive sleep apnea.  He underwent a 
uvulopalatopharyngoplasty for this condition in January 1993, 
and it was noted that other treatment methods (to include a 
CPAP machine and an oral appliance) were unsuccessful.  In 
April 2005, the Veteran's private family physician reviewed 
the service treatment records and stated that the Veteran's 
sleep apnea was unlikely to be related to his military 
service.  Later in April 2005, a private physician reviewed 
the service treatment records and stated that it appeared 
unlikely that anything related to the Veteran's military 
service had anything to do with his recent problem of sleep 
apnea.  In May 2005, a private physician specializing in 
sleep disorders reviewed the service treatment records and 
stated that it could not be determined with precision when 
the Veteran's sleep apnea began, but that it was not 
unreasonable to date the onset of his sleep apnea as more 
than likely occurring around the time of his military 
service, as hypertension (which sleep apnea can cause and 
therefore might pre-date) and a deviated nasal septum 
(another possible factor in sleep apnea) were both documented 
in service.  Later in May 2005, the Veteran's private 
cardiologist reviewed the service treatment records and noted 
that the Veteran had obstructive sleep apnea dating back to 
his time in military service, and due to the fact that the 
Veteran's blood pressure elevations began during service when 
there was concomitant evidence for obstructive sleep apnea, 
the cardiologist concluded that there was an association 
between these two conditions, making hypertensive 
cardiovascular disease more likely than not related to sleep 
apnea.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in June 2005 with a Doctor of Osteopathy 
(DO), who reviewed the claims file.  On that occasion, it was 
noted that the Veteran had participated in numerous sleep 
studies at private facilities, and the Veteran suffered from 
fatigue in the daytime as well as occasional shortness of 
breath.  A pulmonary function test yielded normal results.  
Based on subjective history and medical record review as well 
as objective use of a CPAP machine, the Veteran was diagnosed 
with sleep apnea.  The DO opined that it was more likely than 
not that the Veteran's sleep apnea was associated with 
service-connected hypertension and began approximately at the 
same time as the onset of this hypertension (which was 
earlier noted to be during service).

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in July 2007 with the same DO who conducted 
the June 2005 examination, who once again reviewed the claims 
file.  On that occasion, it was noted that the Veteran was 
not clinically diagnosed with sleep apnea until 1992, but 
that the Veteran alleged having symptoms during his time in 
service.  Based on medical record review and history, the 
Veteran was diagnosed with obstructive sleep apnea.  The DO 
stated that, because there was no objective evidence in the 
service treatment records to confirm a diagnosis of 
obstructive sleep apnea, he could not state with any degree 
of reasonable medical certainty that the Veteran suffered 
from obstructive sleep apnea during military service or that 
there was a relationship between the Veteran's current 
obstructive sleep apnea and hypertension during service.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that sleep apnea was incurred during active service.  See 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).  Significantly, two private doctors as 
well as the QTC-contracted DO opined that the Veteran's sleep 
apnea began during his time in service.  In addition, a 
private physician specializing in sleep disorders as well as 
the Veteran's private cardiologist also concluded that there 
was a connection between the Veteran's sleep apnea and 
hypertension (which is now a service-connected disability).  
See 38 C.F.R. § 3.310 (2008).  Therefore, the Board concludes 
that service connection for hypertension is warranted.


ORDER

Entitlement to service connection for a bilateral foot 
disability is granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for 
service connection for sinusitis, a low back disability, and 
a neck disability.

With regard to the issue of sinusitis, it was noted at the 
Veteran's December 1967 enlistment examination that he had a 
history of mild seasonal sinusitis (during spring and fall), 
which was easily controlled with medication.  At a September 
1968 in-service examination, it was noted that he had acute 
sinusitis.  Chronic sinusitis was noted in March 1969, and a 
blocked sinus was noted in November 1969.  Sinus problems 
were noted in May 1970.  In August 1970, it was noted that 
the Veteran's deflected nasal septum existed prior to service 
and that he could be a candidate for future septoplasty.  At 
his October 1971 separation examination, the Veteran's 
sinuses were evaluated as normal.  At a September 1972 annual 
reserve examination, it was noted that the Veteran was using 
medication to treat sinusitis, and that he had a deviated 
nasal septum which blocked air passages.

Private treatment records dated from December 1979 through 
December 2004 documented the Veteran's sinus symptoms, 
including chronic congestion and sinusitis.  In January 1980, 
he underwent a septoplasty to correct his deviated nasal 
septum.  In March 1980, he underwent a septoplasty revision 
procedure.  In April 2005, the Veteran's private family 
physician reviewed the service treatment records and stated 
that the Veteran's sinus problems were unlikely to be related 
to his military service.  Later in April 2005, a private 
physician reviewed the service treatment records and stated 
that it appeared unlikely that anything related to the 
Veteran's military service had anything to do with his recent 
problem of sinus dysfunction.

The Veteran underwent fee-basis VA examinations by QTC 
Medical Services in June 2005 and July 2007 with a Doctor of 
Osteopathy (DO), who reviewed the claims file on both 
occasions.  However, the Veteran's sinusitis was not 
addressed at either examination.

In a February 2008 statement, the Veteran contended that his 
preexisting sinus condition worsened in service and was 
aggravated by his in-service work as a line operator in an 
Aircraft Hanger at the Naval Air Station in Norfolk, 
Virginia.  In this work environment, he alleged that he 
constantly breathed fumes from aviations fuels and fluids and 
was exposed to elements such as wind, rain, snow, ice, and 
heat.

The Board has determined that the medical opinions currently 
of record do not adequately address whether the Veteran's 
preexisting sinusitis was aggravated by his military service, 
nor do they include supporting rationale.  Therefore, the 
Board finds that a VA examination with medical opinion is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for sinusitis.

Based on the number of surgeries the Veteran has had on his 
neck and back, the Board assumes there must be more medical 
records out there pertaining to these two disabilities.  The 
Veteran should be asked to provide the names, addresses, and 
approximate dates of treatment of all health care providers 
who have treated him for his sinusitis, low back, and neck at 
any time.

The record contains a March 2008 inquiry into Social Security 
Administration (SSA) data regarding the Veteran.  It was 
found that the Veteran was initially entitled to SSA benefits 
in October 2007.  However, an application for SSA benefits, a 
decision awarding such benefits, and any underlying records 
upon which such decision is based are not contained in the 
claims file.  As these records may be relevant to the 
Veteran's claims for service connection which remain on 
appeal, a request should be made to the SSA for any records 
pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his sinusitis, low back, and neck at 
any time since service.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  Contact the SSA and request copies of 
all documents pertaining to the Veteran, 
including any decisions and any medical 
records relied upon in making those 
decisions.

3.  Schedule the Veteran for a VA 
examination by an ear, nose, and throat 
specialist to determine whether the 
Veteran's preexisting sinusitis was 
aggravated by service, and whether any 
current sinusitis is related to service or 
to any such aggravation by service.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for all 
opinions expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether the Veteran's 
preexisting sinusitis underwent a 
permanent worsening beyond normal 
progression (aggravation) in service, and 
whether the Veteran's current sinusitis is 
related to the sinus symptoms which arose 
during service or to the preexisting 
sinusitis disability (if such preexisting 
disability was found to have been 
aggravated by service).

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


